Ex·t?2rk
 1f-oj )..Jle. "Pa:r JC1 iJS,
T1)(!.:5    No ; }Lf8 D 8 Zf.p
                                                                                                 This document contains some
                                                                                                 pages that are of poor quality
                                                                                                 at the time of imaging.


        ~ofL{J[.,(-.5 f}tl J.-1 CA-tJ'T5 ·11./riJBZ-~e-: ro ·~If'~ ZB2 !2E-·
  i-1 !l13etr.S
vl snter ~(Jl)~-rs !rDof17of'./ or sm~ HI'IDJI'I6S
   ·ro ·/w:G fk;flioflll (3!£ -:;)uSIJC£5 D ~ t.ovrcr- oF ~l.u1Jr-/,t'f0 !tfPM4-S ~­
  (}.OYfl es Nau.J ,--((2.() v }....aa  .. _ _ ..j..he.
       ~ ()l) '\.{1' (V'(l;* ----- -f),~-.s .sht ~ 8!> -1-hcz.          If Pf JI 'c ~f!s fr I 'a. I          MJ r .{-    ew nsa I
      · :/o. llf'lswar --MCL    11-pp }/c&d!s _LnffJnf ])/.slr i"e.f- /itfornczJ J ~e
          c9Yl not    0 r 8l (Y) 4 -a t h (;t.) 2.$ n of 80 2,\CL 0~ h l-.S oh lt3~-f7~
                                1

                                                   (l:


      ·~ h(..s        ~f ,·Q;_fl +; {n ,(£5pcu:.f .:j.o At:s rn 9 St..:>.3oi8D8; ffi(J..f. ,-./-- fnClZ    _ /h(.s    .-/wo-tprtMj i.ftoh       L{, S.luhB,   I o~ .5 ~ Cl. - ZDs Z .>
    Bv--L~eot2d iP'7'f- #-t 2-o15                                  Mv/dmd ot~~Jant s
                                                                                                    1
                                                    (.to]     /1
   C/JJI rn -fh~ ~IJ'l)nSzlk tJS.5is·hY1e.e ~e.s                So   olebfi~ as -1-o
    l'q0l    ~     (?DJC$   aL   Ja    Cfrt v [oJ;   I~ - - - h85    -/wo   ('/lrll   rt7Yl cznfs -
           . htsf > --Hte J.~o!&~-t rnv..-;.-1: .JhvW ~a-t- (!uVflsz:IS                      ra:r-
  .trl'l1C)ne.e    K~es   ck}iC.r0-tf-       --fht:s     rret} o,/le.s sh --fha.    .
                               dbd;?11f fY'U..d .shM -fha-t -f"-e da:kc (          1) fro tv1        -}he._ ·~Cf' st    .Sta ~ "~\;xz.a..S  {)Ll~ ) i.o of]- 00 lo'f5- S (A)>
                                                                    & (

   (I.J   o i- -.rcc} T                     2try

C<2-e.a:.                    t.o8S   ckt cl~t-        ;   fn   ~at     1

   as          J:ha.
               t_CJJI\..stzl s c/}-/h fA vtl- J "Brat /Vtert{n' s-fa-bd -/:A 8f ~cc
   'neJ baxv? c,n /1-s~, 'Dt•5fn'i·-A- At+of""A flnct r:pro~d (n_) CI\J\o\ \tan 3o~ n'\r~?ar,trnsJ }-,,5
 c\ \(vlf .fhr.5 h'\ ) jus+ ~ crl-krs
  ~vcrrJ            /11   ~ 2-f /!w -rf,...     rJ/1,   ?   w ·1-U, ~(
  i i { f\CC-SS; c,Jhus          . ·-rhe   tvlctt-i+s       J-   App /(cZ1-f!s          tc.u·L-.j.-    J    hekxzss dnpu.6;
 in ht.s        -Pest hah~ has no-t b<2cv7 &ddr~sf'ihca:              J.     Cw (\ sa:l       w 2-s rv::w::x:r ·
 an.s c.J e.R:Cd ~

          · :r-I ;.s     i-'s h ~ sf-- he~->;
.--/Ae. ~a-br'.s                ~f6?1SCL> fJ-1, cissu.rr                              1(1Jtsl?b ;rt

 fff{JLICA-notJ C1) /1-ffl'e~+ essQ:rfs ---· ,~-,                                    v/o)2:h;..,   J §-/of/Q . oos
oP -lk t-/wi.U.. t c5e~                       d,tk;)- ---                1/-s d-         10 es     cJ..~seJ
 b~ ~ Lbvr+$ 01 e.s-W,                        ,.1/s • .4-frtl E_ Sm;-1-tt, 1,                -he hno!•""rogs
o+ \='&)- ~- _) 79-1, .fo                    ;k;et+C-, ~ ~2/cc:.~ Cool(C_ § /aile~ Oo :2. _
          -fh e/1 ;    ~e          rhi10l iiJ3.r o~ ('2-e\--, q>gs. 3-'-f,                  c.( an, ...1-h~t-       ..
--1-tte J/-ff )I {».-f- hdJ            +Bi lcrof _Jo rpt"oJ/;..) 'ha:.uas ; ~ Ns. lit.-11    1
                                  'r                                                              e.
c6rnt~ > tf a::&;           Ct>.rfu.~ ':se rv..-6·nt~o/' il nzso /vee/
                                                                                                    .•   .




 1ssue::s    ; ~e;qo\c\flj 'c..r-oss -r\)1-lS   >
                                                                           -   '   .   .

 r;yro ~ ,·".JS ; debu fYlln tl!j !fff/,·ezr..+s /A·,.-'   .   '   .-




 fl ffl (eM-/; t7rScanned Aug 06, 2010
                                                                                                                             ~
                                                                                                         0       c:          c:::t



                             WRIT NO. W07-00645(A); W07-71769(A);_W07-71970 & 9                      A~~:~. ~
                                                                                                             C'~;..~
             THE STATE OF TEXAS                                      §            IN THE 282ND          J~:JAI;!
                                                                                                             -irt'l;;;         ::s
                                                                 A   §                               =''"'   ~.,::.J::         6
                                                                                                                                 ..
                                                             I       §                               -o -~
                                                                                                        "  ::.
                                                                                                           ei ·.
             v.                                                      §            DISTRICT CO~~T                         ·      ~
                                                                     §
                                                                     §
             TROY LEE PERKINS                                        §            DALLAS COUNTY, TEXAS

                                               AFFIDAVIT OF BRET MARTIN

             STATE OF TEXAS                     §
                                                §
            COUNTY OF DALLAS                    §

                     Before me, the undersigned authority, on this day personally appeared BRET MARTIN,
            whom I identified by his Texas driver's license, and after being duly sworn, stated as follows:
                     •'My name is Bret Martin. I am over twenty-one (21) years of age, of sound mind, have never
            been convicted of crime involving moral turpitude and am competent to make this affidavit because I
            have personal kno~ledge of the facts stated herein and they are true and correct.
                     ~·I   am a lawyer licensed to practice in the State ofTexas since November 1995. I have
            practiced criminal law in Dallas since that time both as an Assistant District Attorney and as a lawyer
            in private practice. I have been in good standing with the State Bar of Texas at all times.
                     ''I was appointed to represent a man by the name of Troy Lee Perkins back on March 27,
            2007. Mr. Perkins was being charged with four separate aggravated robberies, in Cause numbers
            F07-00645, F07-71769 and F07-71770 & 90. The offenses carried a range of punishment between 15
            years conimement in the Texas Department of Criminal Justice and life, due to the Defendant having
            an enhancement paragraph resulting from a previous trip to the penitentiary. The Defimdant was
            initially offered 40 years in TDC by the prosecutor handling the case.
                     "I interviewed Mr. Perkins and discussed with him the merits of each of the cases against
            him. We also discussed all of his options that he had available to him. Those options were I.) to try
            to work out a plea bargain in the case; 2.) to plead guilty and allow the court or a jury to set his
            punishment if he did not like the plea bargain offers; 3.) plead not guilty and present his case to the
           . Judge to decide his guilt or innocence; or 4.) plead not guilty and present his case to a jury and allow
            them to decide his guilt or innocence. I also explained to Mr. Perkins that there was videotape
            evidence of him committing these offenses and the difficulties tltat such evidence would present. Mr.
            Perkins d~cided to proceed to a jury trial. ·                                                                             027
Scanned Aug 06,.2010


                   He understood the factual allegation~ against him as well as all of the consequences of the decisions ~-·
                   which he was making.
                            "On the morning of January 7, 2008, we gathered in the 282nd District Court in preparation
                               J
                   for a jury ~lill and the jury arrived and we were soon to begin the voir dire process. At that time, the
                   Assistant District Attorney made an offer to Mr. Perkins to drop his enhancement paragraph and give
                   him 12 years on each of the four cases. That was three years below the statutory minimum that he
                   could receive from the jury and 28 years below the prosecutor's initial recommendati.:>n.
                           "During my representation, Mr. Perkins appeared to be of sound mind and good judgment.
                   Mr. Perkins understood the serious nature of the offenses and the consequences of proceeding to jury
                   trial. He also understood that these cases would require him to serve a minimum of 50% of his
                   sentence be,.:> certain that there was no mental health problems involved in his understandi~ or his decision making
    J.thM 1~
   a.pe_ ~~
                   regarding both sides reaching this plea bargain agreement. It was   sim~ly the best mo~;t responsible
                   manner in which to resolve these very _dangerous crimes. The Defendant was well infi)rmed and
  1 1//l~ .        absolutely understood the options that he had and the consequences of each and every choice that was
    h   l)-J       available to him."
  __L _~.ec.t~r J-e.       Further. Affiant sayeth naught.
  '1Aif7S I   /1-fo
   '7 PScjdr2./-rrJ/-                                                        BRET E. MARTIN
                   SWORN TO AND SUBSCRIBED BEFORE ME, this 1 tl'                    day of   J-... c..·    . 2010.




                                                                             My commission expires:




                                                                                                                           028
                               WRIT NO. W07-71970-S(A)
                                                                                       '.,
                                                                                        ·-·   /):.

EX PARTE                                      §           IN THE 282nd-JUDICIAL

                                              §           DISTRICT COURT OF

TROY LEE PERKINS                              §           DALLAS COUNTY, TEXAS


                      STATE'S RESPONSE TO APPLICATION
                        FOR WRIT OF HABEAS CORPUS

       The State, having considered the allegations contained in Applicant's Application for

Writ of Habeas Corpus in the above-numbered and entitled cause, makes the following

response:

                                              I.

                                HISTORY OF THE CASE

       Applicant entered a plea of guilty on January 7, 2008 to the charge of aggravated

robbery by using a deadly weapon. He was sentenced in this case, and for three like offenses

_in three other cases, to 12 years' confinement in prison. The four sentences run concurrently.

Applicant waived his right of appeal.

       This is Applicant's first application for writ of habeas corpus.

                                              II.

                          ISSUES RAISED IN APPLICATION

       Applicant asserts ( 1) he was denied special needs representation and treated without

concern for his mental defect, supposedly in violation of §616.003 of the Health & Safety

                                               1.
Code, (2) . unspecified court procedures were not followed and his trial counsel was

constitutionally ineffective, (3) he is not receiving proper psychiatric care contrary to the

 Eighth Amendment, (4) he is incarcerated with numerous violent persons, who constantly

 psychologically abuse him, contrary to the Eighth Amendment, and (5) he did not receive a

 speedy trial.

                                               III.

                                    STATE'S RESPONSE

        Applicant vaguely alleges some grounds that might entitle him to relief, but without

 sufficiently describing what occurred in his case that might constitute a constitutional

· violation. He further alleges things that would not affect the legality ofhis confinement. It is

 not possible to respond intelligently to the Application. It fails to "contain sworn allegations

 of fact rather than mere conclusions." Cf Ex parte Young, 418 S.W.2d 824, 829

 (Tex.Crim.App. 1967); see also Ex parte McCain, 67 S.W.3d 204, 209 n. 10 (Tex.Crim.App.

 2002) and Ex parte McPherson, 32 S.W.3d 860, 861 (Tex.Crim.App. 2000).

         It can be noted generally, however, that the conditions of incarceration do not involve

 c.onstitutional issues. "[I]t is abundantly clear that a myriad of problems of prison

 administration must remain beyond the scope of proper judicial concern. Only significant

 deprivations oflibertyraise constitutional issues." Meachum v. Fano, 427 U.S. 215,235 n. 7,

 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976) (Stevens, Brennan and Marshall, JJ., dissenting). "A

 habeas claim is not ordinarily thought to 'accrue' while the inmate is housed in prison



                                                 2
because habeas claims challenge the fact or duration of confinement (or restraint) rather than

the conditions of confinement." Ex parte Rieck, 144 S.W .3d 510, 519 (Tex.Crim.App. 2004).


                                             IV.

                                      CONCLUSION

       The State respectfully requests that this Court recommend denial or dismissal of the

Application for Writ of Habeas Corpus on its face.


                                           Respectfully submitted,

                                           CRAIG WATKINS
                                           CRIMINAL DISTRICT ATTORNEY
                                           DALLASCOUNTY,TEXAS



                                           MARTIN L. PETERSON
                                           ASSIST ANT DISTRICT ATTORNEY
                                           STATE BAR NO. 15838600
                                           FRANK CROWLEY COURTS BUILDING
                                           133 N. INDUSTRIAL BLVD., LB-19
                                           DALLAS, TEXAS 75207-4399
                                           (214) 653-3647


                              CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing response has been served on
Applicant, Troy L. Perkins, TDCJ # 01480826, Wynne Unit, Huntsville, Texas 77349 on this
8th day of May, 2009.



                                            MARTIN L. PETERSON.


                                               3
                                                                                                    '            '\
                                                                                                   r-'--·-·-·· ......   -----·······~-   ......... _. __ .._•..   ~-·-    ....... ···•·· , .... .

  Scanned Jul29,2010


                                                                                                         WRIT NO. W0?-71970-S(A)


                                              EX PARTE                                                                •           IN THE 282ND JUDICIAL

                                              TROY LEE PERKINS,                                                       ...         DISTRICT COURT

                                              APPLICANT                                                               ...         DALLAS COUNTY TEXAS.


                                                                                                FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                                           On this day came on to be considered Applicant's Application for Writ ofHnbeas Corpus and

                                              the State's Response. Having considered these pleadings and the official court records, as well as

                                              all exhibits and affidavits offered by both parties, this Court enters the following findings of fact and

                                              conclusions of law.



                                                                                                          IDSTORY OF THE CASE

                                                                           Applicant was convicted of aggravated robbery and was sentenced to 12 years confinement.

                                                                           This is his first application for writ of habeas corpus.



                                                                                                      ISSUES RAISED IN APPLICATION

                                                                           Applicant asserts that he was denied special needs representation due to his psychiatric

                                              issues. He asserts that his case should have been heard by a mental illness court. as provided by TEX.

                                              HEALTH & SAFETY CODE ANN.§ 616.002

                                                                           Applicant asserts that he was denied due process due to his special needs wheri court

                                              procedures were not followed and he received ineff~ctive assistance of counsel.

                                                                           Applicant asserts that his sentence amounts to cruel and unusual punishment because he is
                                                                                                                                                                       . j···; ,'
                                                                                                                                                                       U ~. £
                                               Findings of Fact and Conclusions of Law                                                                        Pagel




                                                                . ,.
                                                               ;,•·   ,I
Scanned Jul29,2010


         not being afforded proper psychiatric care.

                  Applicant asserts that he is being threatened in TDCJ due to his psychiatric issues.

                  Applicant asserts that he was denied a speedy trial.



                                                    RELEVANT EVIDENCE

                  Bret Martin, Applicant's attorney, has responded to the allegations by affidavit. The Court

          finds him to be trustworthy.



                                                      RELEVANT LAW

          Burden of Proof

                  Applicant has the burden to allege and prove by a preponderance of the evidence facts which

         . entitle him to relief. See Ex parte Maldonado, 688 S.W.2d 114, 116 (Tex. Crim.. App. 1985); Ex

          parte Adams, 768 S.W.2d 281, 288-289 (Tex. Crim. App. 1989). Conclusory allegations are not

          enough to warrant habeas relief. Ex parte Young, 418 S. W .2d 824 (Tex. Crim. App. ~ 967).

          Ineffective Assistance of Counsel

                  When an Applicant alleges ineffective assistance of counsel, Applicant must first prove that

          counsel's representation fell below an objective standard of reasonableness; and secondly, that there

          is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

          would have differed. Strickland.v. Washington, 466 U.S. 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674

          (1984); Hernandez v. State, 726 S.W.2.d 53, 54-55 (Tex. Crim. App. 1986). The right to counsel

          does not guarantee errorless counsel whose competence is judge by hindsight; rather, it affords a

          defendant an attorney reasonably likely to render reasonably effective assistance. See Thompson v.        LJ ~~   3

          Findings of Fact and Conclusions of Law                                                          Page2
--···-·--------
 Scanned          Jul-29~ l010 --


                  . State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). Counsel's competence is presumed, and

                   Applicant must rebut ~s presumption by proving that his attorney's representation was wueasonable

                   under prevailing professional norms and that the challenged action was not sound strategy.

                   Kimmelman v. Morrison, 477 U.S. 365, 384 (1986); Thompson, 9 S.W.3d at 814.

                   Cognizable Issues

                           Cognizable claims on habeas are limited to two categories: (I) jurisdictional defects in the

                   convicting court; and (2) the denial of a fundamental constitutional right. Ex parte Williams, 65
S.W.3d 656, 657 (Tex. Crim. App. 2001). The purpose to be served by a post conviction writ of

                   habeas corpus is limited, and "lies only to review jurisdictional defects or denials c.ffundamental or

                   constitutional rights." Ex parte Watson, 601 S.W.2d 350 (Tex. Crim. App. 1980). Failure to adhere

                   to a legislative directive or mode of proceeding designed to safeguard a constitutional right will

                   likewise be cognizable only when the omission results in the denial of a constitutional protection.

                   Ex parte Sadberry, 864 S.W.2d 541 (Tex. Crim. App. 1993).

                           Generally, conditions of confinement do not involve constitutional issues. See Meachum v.

                   Fano, 427 U.S. 215,235 n. 7, 96 S. Ct. 2532,49 L. Ed. 2d451 (1976).

                   Speedy Trial

                           Speedy trial claims are not cognizable in post-conviction habeas proceedings. Ex parte

                   Owenby, 749 S.W.2d 880, 881 (Tex. Crim. App. 1988) (violatim:i of Speedy Trial Act is non-

                   jurisdictional defect which cannot be raised on habeas review).



                                                             FINDINGS OF FACT

                           The Court finds that Applicant has failed to prove that he was entitled to have his case heard


                   Findings of Fact and Conclusions of Law                                                         Page3
Scanned Jul29,2010


             in a "mental illness court". The statute cited by Applicant provides that the county may ,provide fo~

             such court. It does not, however, state that all cases where a defendant is alleged to be mentally ill

             shall be transferred to that court. Applicant has not proven that he had a mental illness which

             entitled his case to be transferred for disposition to that Court. Applicant's counsel indicates that

             Applicant was able to communicate with him regarding the case and understood the options for

             disposing of the case.

                     The Court finds that Applicant has failed to prove that he received ineffective assistance of

             counsel. Applicant makes no specific allegations of ineffectiveness for counsel to respond to.

             However, counsel has provided an affidavit which sets out his representation in this case.

         ~   Furthermore, Applicant has not stated which court procedures were not followed.

                     With regard to issues three, four and five, the Court finds that Applicant has not raised a

             constitutional issue that is cognizable on habeas.



                                                       CONCLUSIONS OF LAW

                     The Court concludes that Applicant has failed to prove that he was entitled to have his case

             heard in a "mental illness court".

                     The Court concludes that Applicant has failed to prove that he receiv~d ineffective assistance

             of counsel. Furthermore, Applicant has not stated which court procedures were not followed.

                     With regarScanned Jul29,2010


                                              COURT'S RECOMMENDATION

                  This Court recommends that this writ of habeas corpus be DENIED.



                                                ORDERS OF THE COURT

                  Ill implementing the Court's Finding of Fact and Conclusions ofLaw, the Clerk will:
                  1. Prepare a transcript of papers in this cause and transmit the Court's Order and the Findings

          of Fact and Conclusions of Law, including the judgment and indictment, all plea papers, if any, and

          the Court of Appeals opinion, if any, to the Court of Criminal Appeals as provided by TEX. CODE

          CRIM.   PROC.   AN"N. art. 11.07.

                  2. Send a copy of this Order and the Findings of Fact and Conclusions of Law to the

          Applicant and his counsel, if any, by depositing same in the U.S. Mail.



                           Signed and entered       _6~/_f_,_/_J0_ _ _-,---


                                                                 JUDGE




          Findings of Fact and Conclusions of Law                                                          PageS
                                  CAUSE NO. W07-00645-S(H)


EX PARTE                                          *          fN THE 282N° JUDICIAL

TROY LEE PERKINS,                                 *          DISTRICT COURT

APPLICANT                                         *          DALLAS COUNTY, TEXAS


                                ORDER DESIGNATING ISSUES

       Having considered the applicant's Application for Writ of Habeas Corpus and the State's

Response, the Court finds that controverted, previously unresolved facts material to the legality of

the Applicant's confinement exist. The Court finds that each of the allegations set forth in the

application are controvert.ed, unresolved factual issues which require additional evidence and/or

testimony to be resolved.

       The court appoints April E. Smith to resolve the issues and prepare findings of fact and

conclusions of law for the Court.       The issues may be resolved by affidavits, depositions,

interrogatories, or by hearings, as deemed necessary by the person appointed herein.

       Above appointed attorney does not represent the Applicant. Applicant is not entitled to

counsel at this time.

        The Clerk of the Court is ORDERED to send a copy of this order to Applicant, or Appiicant's

counsel (if so represented) and to counsel for the State.

        Signed this _ _  )_O__ day of __l_2___--:---~~
                           WRIT NO. W07-00645-S(H)

EX PARTE                                  §         IN THE 282ND J DICIA!t;                                                      .
                                                                            Q                     -
                                                                            )>           ~        .z:-

                                          §
                                                                           U} ....r_.·   ,·                  'Crnt.l!!£..'1&1.




TROY LEE PERKINS                                    DALLASCOUNI~i:.w5 tv~~ .!:
                                                                      D
                                                                           -";,::..0.:
                                                                           r:-~~,'::
                                                                                         ·"~
                                                                                              ::J::      ~
                                                                                                                   ll

                 STATE'S PROPOSED FINDINGS OF FACT,                   ~ ~s:~•                 -£"
                                                                                              N
                                                                                                         ~(:J'
                                                                                                         (
                  CONCLUSIONS OF LAW, AND ORDER                       -<                      0



      Having considered Applicant's Application for Writ of Habeas Corpus, the

State's Response, and official court records of the challenged conviction, the Court
                                              ~I


finds there are no controverted, previously unresolved facts material to the legality

of Applicant's confinement which require an evidentiary hearing.            The Court

adopts as Findings of Fact the history of the case as set forth in the State's

Response and further makes the following findings of fact: .

   l. The Court recalls that this is Applicant's eighth application for writ of

      habeas corpus. His first and sixth applications were denied on the inerits.

      His second, third, fourth, fifth, and seventh applications were dismissed

      pursuant to article 11.07, section 4 of the Code of Criminal Procedure.

   2. The Court finds that Applicant has failed to allege sufficient specific facts

      establishing that the grounds asserted in the present application could not

      have been presented previously because the factual or legal basis for the

      claims was unavailable. The Court also finds Applicant has failed to allege

                                          1
     sufficient facts establishing that, by a preponderance of the evidence, but for

     the violation of the United States Constitution, no rational juror could have

     found him guilty beyond a reasonable doubt.

  3. Accordingly, the Court finds Applicant has failed to establish an exception

     to section 4's procedural bar. See Tex. C,::ode Crim. Proc. Ann. art. 11.07, § 4

     (West Supp. 2013).

  4. The Court also finds that Applicant has not met any of the statutory

     predicates for raising a time credit complaint, which is the sole issue raised

     in his present application.

  5. The Court recommends the dismissal of Applicant's Application for Writ of

     Habeas Corpus.

  6. The Court also recommends that Applicant be cited for abuse of the writ.




                          ORDERS OF THE COURT

     In implementing the Court's Findings of Fact and Conclusions of Law, the

CLERK IS ORDERED to:

  1. Prepare a transcript of all papers in this cause and transmit the Court's

     Findings and Order, including the judgment and indictment, docket sheets,

     and other exhibits and evidentiary matter filed in the trial records of this



                                         2
      cause to the Court of Criminal Appeals as provided by article 11.07 of the

      Texas Code of Criminal Procedure.

   2. Send a copy of these Findings of Fact, Conclusions of Law, and Order to

      Applicant and his counsel, if any, and to Christine S. Ou, attorney for the

      State, by   depo~iting   same in the U.S. mail.



   By the following signature, the Court adopts the State's Proposed Findings of

Fact, Conclusions of Law, and Order.



    SIGNED this     _j_Q_ day of _ _ _~-~-----,-----' 201L / .

                                     l¥t
                                  JUDG~SIDING



      '')




                                             3